Title: From George Washington to Major General Horatio Gates, 11 May 1777
From: Washington, George
To: Gates, Horatio



Sir,
Head Quarters Morris Town May 11th 1777.

I am informed, that the Cloathing for Col: Shepherd’s Regiment of Massachusetts, in pursuance of the Original Plan, has been sent on to

Tionderoga, but as the Destination of this Regiment, among Others has been altered, You will send back the Cloathing for It, as expeditiously as possible to Albany; giving Directions to have it immediately transported thence to Peeks Kill, where the Regiment is, at this Time stationed. I am sir, Your Most Obedt servant

Go: Washington

